752 So. 2d 99 (2000)
Shirley ROZELL, Appellant,
v.
STATE of Florida, UNEMPLOYMENT APPEALS COMMISSION and CG, Inc., Appellees.
Richard Rozell, Appellant,
v.
State of Florida, Unemployment Appeals Commission and CG, Inc., Appellees.
Nos. 2D99-2937, 2D99-2947.
District Court of Appeal of Florida, Second District.
March 1, 2000.
*100 Shirley Rozell and Richard Rozell, pro se.
Judy L. Harrelson, Tallahassee, for Appellee Unemployment Appeals Commission.
PARKER, Acting Chief Judge.
Shirley and Richard Rozell (the claimants) appeal the orders of the Unemployment Appeals Commission (UAC) which affirmed the denial of unemployment compensation. The claimants argue that the UAC erred in affirming the appeals referee's finding that they left employment voluntarily and without good cause attributable to the employer. However, the claimants have not provided a record from which this court could conclude that the UAC erred in finding that the appeals referee's decision was based on competent, substantial evidence.
The claimants do not challenge the findings of fact made by the appeals referee. Instead, they argue that these facts do not support the referee's conclusion that the claimants left employment voluntarily and without good cause attributable to the employer. However, whether a claimant left employment voluntarily and without good cause attributable to the employer is a question of fact, and a finding to that effect should not be reversed if it is based on competent, substantial evidence. See Tourte v. Oriole of Naples, Inc., 696 So. 2d 1283, 1285 (Fla. 2d DCA 1997) ("`[G]ood cause attributable to the employer' is an ultimate fact best left to the fact-finder. A reasonable worker is much akin to the reasonable prudent person in the negligence context."); Carey McAnally & Co., Inc. v. Woodring, 629 So. 2d 301, 302 (Fla. 2d DCA 1993). In this case, the claimants have not provided a copy of the transcript from the proceedings below. Accordingly, we have no basis from which to determine that the UAC erred in affirming the appeals referee's findings.
Affirmed.
CASANUEVA and STRINGER, JJ., Concur.